DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on December 14, 2020.  These drawings are acceptable.

Claim Objections
Claims 21, 22, 35 and 36 are objected to because of the following informalities:  
1)	In claim 21, line 6:  The phrase --of a user-- should be inserted after the term “transition”.
2)	In the last line of claim 21:  The phrase --said user-- should be inserted after the term “help”.
3)	In the last line of claim 22:  “horizonal” should be changed to --horizontal--, and the phrase “left, right” should be changed to --top, bottom--.
4)	Claims 35 and 36 should be cancelled since they respectively recite the limitations of claims 31 and 32 verbatim.
Appropriate correction is required.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction 
of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 21-26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Pat. No. 6,387,013 to Marquez.  Marquez ‘013 shows the claimed limitations of a workout visual platform comprising:  a guidance device (10) with a body (20) having a top surface and a bottom surface (as shown in Figures 1-4 and as described in column 3, lines 32-36); wherein the top surface includes rulings (22, 24, 26, 28 and 29) that provide a visual platform for safe transition of a user from one pose to another pose and provide a focal point to help said user maintain balance while holding a posture (as shown in Figures 1, 2 & 4 and as described in column 1, lines 56-65; column 2, lines 48-50; column 3, lines 16-31 & 40-67 and in column 4, lines 1-11 & 20-28); wherein the rulings comprise:  three full length vertical lines (FLVL), left (26), right (26), and middle (29) FLVL (as shown in Figures 1, 2 & 4 and as described in column 3, 

lines 16-23, 40-44 & 60-65); and three full length horizontal lines (FLHL), top (22), bottom (22), and middle (28) FLHL (as shown in Figures 1, 2 & 4 and as described in column 3, lines 16-22, 45-47 & 53-58); wherein the middle FLVL (29) divides the right half of the guidance device (10) from the left half of the guidance device (as shown in Figures 1, 2 & 4 and as described in column 3, lines 40-44); wherein the middle FLHL (28) divides the top half of the guidance device (10) from the bottom half of the guidance device (also as shown in Figures 1, 2 & 4 and as described in column 3, lines 45-52); wherein the left and right FLVL (26) are arranged symmetrically with respect to the middle FLVL (29) (as shown in Figures 2 & 4); and wherein the top and bottom FLHL (22) are arranged symmetrically with respect to the middle FLHL (28) (also as shown in Figures 2 & 4).

Claim 21 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Pat. App. Pub. No. 2014/0007345 to Hasta.  Hasta ‘345 shows the claimed limitations of a workout visual platform comprising:  a guidance device (700) with a body having a top surface and a bottom surface (as shown in Figure 7 and as described on page 2, in paragraphs 0017 & 0018); wherein the top surface includes rulings (110, 140a-c, 145) that provide a visual platform for safe transition of a user from one pose to another pose and provide a focal point to help said user maintain balance while holding a posture (also as shown in Figure 7 and as described on page 2, in paragraphs 0017 & 0018).



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the 

claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 27-40 are rejected under 35 U.S.C. 103 as being unpatentable over Marquez ‘013 in view of U.S. Pat. App. No. 2014/0007345 to Hasta.  With respect to claims 27-30 and 37-40, Marquez ‘013 does not specifically disclose conditions wherein the rulings (22, 24, 26, 28 and 29) further comprise a right partial length vertical line (PLVL) and a left PLVL; wherein the right PLVL and the left PLVL are arranged symmetrically with respect to the middle FLVL; wherein the rulings further comprise a second right partial length vertical line PLVL and a second left PLVL; and wherein the second right PLVL and the second left PLVL are arranged symmetrically with respect to the middle FLVL.  Hasta ‘345 provides the basic teaching of a workout visual platform 


comprising:  a guidance device (700) with a body having a top surface and a bottom surface (as shown in Figure 7 and as described on page 2, in paragraphs 0017 & 0018); wherein the top surface includes rulings (110, 140a-c, 145) that provide a visual platform for safe transition of a user from one pose to another pose and provide a focal point to help said user maintain balance while holding a posture (also as shown in Figure 7 and as described on page 2, in paragraphs 0017 & 0018); wherein the rulings (110, 140a-c, 145) comprise a middle vertical line (110) which divides the right half of the guidance device (700) from the left half of the guidance device (as shown in Figures 7, 10 & 10C and as described on page 2, in paragraph 0017); wherein the rulings (110, 140a-c) further comprise first (140a) and second (140b) right partial length vertical lines (PLVL) and first (140a) and second (140b) left PLVL (as shown in Figures 7, 10 & 10C and as described on page 2, in paragraph 0017); and wherein the first (140a) and second (140b) right and left PLVL are arranged symmetrically with respect to the middle vertical line (110) (also as shown in Figures 7, 10 & 10C and as described on page 2, in paragraph 0017).  The skilled artisan would have found it obvious before the effective filing date of the claimed invention to provide the workout visual platform of Marquez ‘013 with first and second right partial length vertical lines (PLVL) and first and second left PLVL, wherein the first and second right PLVL and the first and second left PLVL are arranged symmetrically with respect to the middle FLVL, in order to “accommodate different users with different body feet [spans] as they perform…postures” as taught by Hasta ‘345 (see page 2, paragraph 0017).
	With respect to claims 31, 32, 35 and 36, Marquez ‘013 further teaches a condition wherein the rulings (22, 24, 26, 28 and 29) further comprise two FLHL (22) located in the 

bottom half of the guidance device (10) and two FLHL (22) located in the top half of the guidance device (as shown in Figures 1, 2 & 4 and as described in column 3, lines 21-22 & 53-59).  With respect to claims 33 and 34, Marquez ‘013 as modified by Hasta ‘345 does not specifically disclose conditions wherein one of the FLHL (22) located in the bottom half of the guidance device (10) is located 4.25 inches from the bottom edge of the guidance device, and wherein one of the FLHL (22) is located in the bottom half of the guidance device 8 inches from the middle FLHL (28).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the workout visual platform of Marquez ‘013 as modified by Hasta ‘345 with one of the FLHL located in the bottom half of the guidance device being located 4.25 inches from the bottom edge of the guidance device, and one of the FLHL being located in the bottom half of the guidance device 8 inches from the middle FLHL, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Response to Amendment
	Applicant’s arguments on page 5 of the amendment have been fully considered; as indicated above, the replacement drawings filed concurrently with the amendment are acceptable, and new grounds of rejection have been presented for newly added claims 21-40. 



Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure:  Marrello ‘406.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT G SANTOS whose telephone number is (571)272-7048.  The examiner can normally be reached on Monday-Friday 11am-7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter M Cuomo can be reached on 571-272-6856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT G SANTOS/Primary Examiner, Art Unit 3673